DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venugopal et al. (US 2014/0100872).
(1) regarding claim 1:
Venugopal ‘872 discloses an information processing device for a management system in which a management device and the information processing device are configured to communicate 5with a storage device (Fig. 1 and paragraph [0030], where the memory communicates through the network to the template sharing apparatus), the information processing device comprising a controller that is configured to: 
download, from the storage device, an instruction template including a plurality of pieces of processing instruction information for instructing a plurality of pieces of processing to be executed by the information processing device (paragraph [0016] and [0036]-[0037], where the template is obtained by having a user request the template to be updated); 
10create an update template in which each of the plurality of pieces of processing instruction information in the instruction template is replaced with a corresponding piece of a plurality of pieces of processing notification information to be notified to the management device (paragraph [0049]-[0050], where after a request for customization, an update template is created); and 
upload the update template to the storage device (paragraph [0049]-[0050], where the new version of the template is saved into memory).

(2) regarding claims 7 and 8:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 2 discloses the unique and distinct limitations of “download the as-needed instruction template from the storage device as needed; 5creating an as-needed update template in which as-needed notification information to be notified to the management device regarding the as-needed processing indicated by the as-needed processing instruction information included in the as-needed instruction template is added to the as-needed instruction template; and uploading the as-needed update template created as needed to the storage 10device”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 3-4 depend on claim 2, therefore a similar analysis applies.
B. Claim 5 discloses the unique and distinct limitations of “an input unit that is configured to output input operation information for specifying 30an input operation performed by a user, wherein the controller is configured to validate or invalidate a function of the communication unit based on the input operation information output from the input unit”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 6 depends on claim 5, therefore a similar analysis applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675